Citation Nr: 1203299	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-47 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of death (COD) to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to May 1946.  He died in October 1993.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts, which, inter alia, denied reopening the claim of entitlement to service connection for the cause of death. 

This case was previously before the Board in July 2010 at which time the claim of entitlement to service connection for the cause of death was reopened based on the submission of new and material evidence and remanded for more development.  The case was also before the Board again in July 2011 at which point the Board again requested additional development, specifically a medical opinion from the Veterans Health Administration.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the July 2010 decision/remand.  The Board notes that although the issue of entitlement to accrued benefits was also denied in the March 2009 RO rating decision, the appellant failed to perfect an appeal of the matter in either her notice of disagreement (NOD), received in May 2009 or her VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2009.  Accordingly, this issue is no longer before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 1993 from Alzheimer's/Lewy body disease. 

2.  At the time of the Veteran's death, service connection was in effect for bilateral varicose veins, evaluated as 60 percent disabling; and for arthritis of the lumbar spine, evaluated as 20 percent disabling. 

3.  Neither Alzheimer's disease, Lewy body disease, stomach cancer, nor an arrhythmia were demonstrated during the Veteran's active military service or for many years following his release from active duty, and none of these disorders are shown to otherwise be related to service. 

4.  Neither Alzheimer's disease, Lewy body disease, stomach cancer, nor a heart arrhythmia disorder were caused or chronically worsened by the Veteran's service-connected disabilities. 

5.  The Veteran's service-connected disabilities did not result in debilitation or otherwise hasten his death. 

6.  The Veteran's use of VA-prescribed Indocin did not cause or chronically worsen his stomach cancer. 

7.  The Veteran was prescribed Lanoxin (Digoxin) at an appropriate dosage by VA starting in August 1989; he was appropriately monitored for any side effects. 

8.  The Veteran's development of bradycardia as a result of Lanoxin use was a reasonably foreseeable event. 

9.  The Veteran's development of bradycardia as a result of Lanoxin use was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing him hospital care and medical treatment. 

10.  The proximate cause of the Veteran's death was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing him hospital care and medical treatment; nor was the Veteran's death the proximate result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Neither Alzheimer's disease, Lewy body disease, stomach cancer, nor arrhythmia were incurred in or aggravated during the Veteran's active military service; none of these disorders may be presumed to have been incurred in service; and none of these disorders were proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101  , 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159  , 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A service-connected disease or disability did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159  , 3.312 (2011). 

3.  The requirements for compensation pursuant to 38 U.S.C.A. § 1151  for the cause of the Veteran's death based on VA hospital care and medical treatment have not been met. 38 U.S.C.A. §§ 1151  , 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in October 1993.  His death certificate lists Alzheimer's disease as the immediate cause of death; no other primary or contributing cause is listed. 

At the time of his death, service connection was in effect for bilateral varicose veins, evaluated as 60 percent disabling; and for lumbar and sacroiliac joint arthritis, evaluated as 20 percent disabling.  His combined disability rating was 70 percent.  38 C.F.R. § 4.25. 

The appellant asserts that the Veteran's death was caused by an unfortunate chain of events.  She asserts that the Veteran was treated for his service-connected arthritis with Indocin, which VA prescribed at too high of a dosage level.  She asserts that such a dosage level led to stomach pains and gastro paresis, which caused a procedure in order to excise 70 percent of his stomach in October 1988.  Such a procedure resulted in heart palpitations, necessitating the prescription of Lanoxin.  Such was prescribed by VA at a level which was double than the Veteran's private doctor recommended.  The appellant asserts that this mismanagement of the Veteran's prescription for three years caused acceleration of his Alzheimer's or Lewy Body disease, including memory loss and weakness, and ultimately contributed to his death.  

Factual background

Service treatment records are silent for any reference to Alzheimer's, Lewy body disease, stomach cancer, or any arrhythmia.  

In a May 1947 statement, a service comrade of the Veteran indicated that he recalled that the Veteran was treated in service for a stomach condition.  In an April 1947 statement, Dr. P. Wheeler indicated that his examination of the Veteran was consistent with a gastric ulcer.  He recommended diagnostic studies of the stomach. 
When examined by VA examination in May 1947, the Veteran showed no arrhythmia of pulse.  No abnormalities were present on cardiovascular, digestive, neurological or mental system examinations.  An upper gastrointestinal study was normal.

In an October 1986 statement, Dr. D. King indicated that the Veteran had a right ankle ulcer secondary to varicose veins and post-phlebitic syndrome, and had required intermittent medication for bilateral hip pain consistent with arthritis.  In a February 1987 statement, Dr. King indicated that the Veteran had advanced post-phlebitic syndrome with massive varicose veins and a stasis ulcer over the right calf.  He noted that the Veteran also had advanced osteoarthritis of the cervical spine, with radiculitis and paresthesia of the left arm. 

On VA examination in February 1987, the Veteran reported hot flashes in both legs, vibrations in his left arm and fingers, and discomfort in his back and hips.  He reported using Naprosyn.  His pulse rate was 68 beats, and he was described as spry and talkative.  He demonstrated a normal gait, with mild decreased arm swing.  The examiner concluded that the Veteran had a non-inflammatory arthritis of the cervical and lumbar spines.  X-ray studies showed extensive osteoarthritic changes, calcific peritendinitis of the wrists and hips, as well as degenerative disc disease. 

On file are VA treatment records for 1987 and 1988 showing that in 1988 the Veteran's pulse rate ranged from 60 to 80 beats, with skipping of beats.  He complained of upper extremity numbness and leg pain.  He was alert but his speech was tangential.  An October 1988 entry records his assertion that he underwent an upper gastrointestinal series for a several-month history of eating problems.  The study revealed gastroparesis.  The etiology of the gastroparesis was unknown.  The Veteran's prescription for Indocin was to be stopped.

In a June 1989 letter to Dr. R. Wolfe (a VA physician), Dr. W. Mast indicated that the Veteran was doing well following gastric resection for carcinoma in situ.  He indicated that the Veteran was experiencing an increase in palpitations, with electrocardiogram (EKG) evidence of atrial flutter.  He explained that as an initial step, he was placing the Veteran on Digoxin (brand name Lanoxin) 0.125 milligrams daily, and had asked the Veteran to follow up with Dr. R.W. 

VA treatment records for 1989 to 1991 contain an August 1989 entry by Dr. Wolfe indicating that Dr. Mast had discovered an irregular heartbeat in the Veteran.  Dr. Wolfe authorized a prescription of Lanoxin for the Veteran at a daily strength of 0.25 milligrams.  Dr. Wolfe noted that the Veteran had a history of gastric cancer. 

Medicine clinic entries for December 1990 to March 1991 note the absence of any complaints by the Veteran.  In September 1991, the Veteran presented with complaints of gradually impaired memory and cognitive functioning over the prior two years.  He indicated that the problems began just before his gastrectomy, and explained that the symptoms waxed and waned on a day-to-day basis.  The entry noted historically that the Veteran developed atrial fibrillation following the gastrectomy, and used Lanoxin as a result.  His pulse rate was 70 beats.  Following cognitive testing, he was diagnosed with moderately advanced dementia (probably Alzheimer's).  Later entries for 1991 show that he was recommended for thyroid hormone and vitamin B12 replacement therapy.

On file is a copy of an EKG performed by Dr. Mast in August 1992.  The study showed atrial fibrillation and marked bradycardia. 

VA treatment records for 1992 and 1993 show that in August 1992, the appellant contacted the Veteran's treating VA medical facility and advised that the Veteran should have been prescribed Lanoxin at the 0.125 milligram strength, rather than the 0.25 milligram strength.  She indicated that he recently exhibited a heart rate of 44 beats, and was told that his memory impairment could be related to the Lanoxin usage and a low heart rate. 
In August 1992, the appellant called and reported that the Veteran was no longer using Lanoxin because of recent symptoms including lethargy and bradycardia.  She indicated that there had been no change in his pulse rate since the cessation of the drug.  She explained that the Veteran had not experienced any similar symptoms over the past three years. 

The medical records show that in March 1993, the Veteran was hospitalized at a VA facility for respite care.  Admission notes show that his pulse rate ranged from 56 to 64 beats, and that the pulse was irregular.  His pulse continued to be irregular throughout the admission.  The notes indicate historically that he stopped using Lanoxin in August 1992, following which his heart beat became irregular.  The notes also indicate that the Veteran first began experiencing memory problems in 1986 or 1987, with a progression in severity occurring in 1988 associated with stomach surgery.  The Veteran's symptoms in 1993 included confusion, agitation, and hallucinations.  The hospital records show that he was converted to long term care shortly after his admission, during which time he was determined to have dementia of Alzheimer's type.  Entries for April 1993 show that he demonstrated an elevated blood pressure, leg edema, lethargy, and confusion.  He was recommended for evaluation of atrial fibrillation, but noted to be intolerant of Lanoxin.  In May 1993, he experienced difficulty with consuming food and liquids.  He became dehydrated. 

In July 1993, the Veteran experienced an elevated temperature as well as a pulse rate reaching 144 beats, and went into ventricular tachycardia.  He was cardioverted.  Other entries in July 1993 document additional episodes of syncope attributed to recurrence of ventricular tachycardia versus acute arrhythmia.  He was placed on Quinaglute for arrhythmia.  In August 1993, he developed problems with malabsorption.  In September 1993, he developed urinary tract infections, and was noted to have impaired mastication.  He was several pounds below his target body weight, and his care was described as palliative at that point. 
By the middle of October 1993, the Veteran was experiencing poor food intake with nutritional compromise secondary to progressing Alzheimer's disease.  In the latter part of October, he became increasingly drowsy with continued poor food intake, and was felt to be declining rapidly in the last stages of Alzheimer's disease. 

The Veteran died in October 1993.  An autopsy report indicates historically that that the Veteran was admitted in March 1993 with a six to seven year history of progressive memory loss and confusion.  He was noted to have received thyroid hormone and vitamin B12 replacement therapy, with no improvement in cognition.  He was eventually diagnosed with Alzheimer's disease.  The report notes that while hospitalized, he experienced rapid progression of Alzheimer's disease, complicated by frequent urinary tract infections, and became increasingly weak and unable to take nutrition. 

The autopsy report notes that examination of the brain in particular revealed non-occlusive minimal atherosclerosis; moderate global atrophy, with severe atrophy in the frontal lobe, temporal lobe, interhemispheric gyri, and occipital lobe; marked venous congestion; and changes of Alzheimer's type, as well as occasional argyrophilic cortical type Lewy bodies.  The final anatomical diagnoses included dementia, Alzheimer's type; Lewy body disease; cerebral arteriosclerosis; and status post partial gastrectomy and gastrojejunostomy for cancer of the stomach.  The final anatomical diagnoses also included bronchopneumonia, acute tracheobronchitis, hypertrophy of the left heart ventricle, focal interstitial fibrosis and scarring of the left heart ventricle, anomalous coronary arteries, arterionephrosclerosis, benign adenomatous hyperplasia of the prostate, urinary cystitis, and multiple thyroid adenomas. 

On file are private medical records from the Visiting Nurse Association of Greater Lowell for the period from June 1992 to March 1993.  The records show that in June 1992 the Veteran's pulse rate was 48 beats and considered bradycardic.  He was forgetful, but exhibited no neurological deficits.  He had slight lower extremity edema.  In July 1992, his pulse rate was 40 beats, and he was described as having chronic bradycardia.  Other physical findings were the same as in June 1992.  An entry for August 17, 1992, shows that his pulse rate was 60 beats.  He was confused and demonstrated neurological deficits as well as lower extremity edema.  The entry notes that he no longer used Lanoxin.  In September 1992, and later entries, his pulse rate ranged from 66 to 88 beats, and was unsteady.  He continued to experience confusion, and in January 1993 reported tremors.  The records show that the appellant would check the Veteran's pulse. 

In June 2000, the appellant submitted information from a website concerning Lanoxin.  The article indicated that the drug is primarily used for the treatment of atrial fibrillation, and is also used for atrial flutter and tachycardia.  The article advised caution in the elderly with respect to using more than 0.125 milligrams of the drug in a day.  The article indicates that Lanoxin is safer during the later stages of therapy, and that side effects can include fatigue and weakness. 

She also submitted an excerpt from an informational pamphlet on Lanoxin, which indicated that the drug is classified as a cardiac glycoside.  Portions highlighted by the appellant indicate that, for heart failure accompanying acute glomerulonephritis, careful monitoring is essential.  Another portion indicates that Lanoxin may worsen the outflow obstruction in patients with idiopathic hypertrophic subaortic stenosis, and that unless cardiac failure is severe, it is doubtful whether Lanoxin should be employed.  Another highlighted portion indicates that slowing of the heart rate by Lanoxin in some patients may further decrease cardiac output, and that excessive slowing of the pulse is a clinical sign of Lanoxin overdosage. 

Also submitted in June 2000 was an article printed from a website.  The article indicated that the main features of Lewy body disease are the development of dementia and features of Parkinson's disease.  The article indicated that, clinically, the disorder could present as dementia and result in an initial diagnosis of Alzheimer's disease or vascular dementia.  The article indicated that the course of Lewy body disease is relentless and progressive, that it results in dementia and immobility.  Death is usually from an intercurrent illness. 

The appellant additionally submitted an article printed from a website concerning the prescription drug Indocin. T he article noted that Indocin is an "excluded" form of treatment for osteoarthritis, and has been shown to cause gastrointestinal complications in some cases.  The article noted that the proper dosage should not exceed 200 milligrams per day, and that the elderly are advised to start with one 25 milligram dose taken 2 to 3 times each day, increasing the dose as needed.  The article noted that the drug may induce toxicity if used with Lanoxin.

During a January 2001 hearing before the RO, the appellant testified that Dr. Mast had prescribed Lanoxin at the 0.125 milligram strength, but that when Dr. Wolfe assumed responsibility for the Veteran's care, he increased the daily dosage of Lanoxin to 0.25 milligrams.  She indicated that in the ensuing three years, neither she nor the Veteran realized that the dosage had been increased.  She contended that Dr. Wolfe did not monitor the Veteran's condition during this time.  She testified that after the Veteran started to experience memory loss, Dr. Mast discovered that the Veteran's heart rate had fallen to 40 beats.  He informed them that the memory problems could be due to the slowed heart beat, but would not state this opinion in writing.  The appellant suggested that Dr. Mast remains unaware to this day of Alzheimer's disease diagnosis.  She testified that the Veteran was eventually hospitalized for symptoms initially felt to represent Alzheimer's disease, but which were really representative of Lewy body disease.  She argued that the Veteran's death was related to his slowed heartbeat, because his bodily systems also slowed at the time, and hastened his death.  She also argued that his varicose vein disorder played a role in the death because it impaired his blood circulation, and because she had read that Lewy body disease involved a "shut down of the veins."  She indicated that no physician had offered an opinion supportive of her theory. 

In a May 2001 statement, a VA physician indicated that he had reviewed pertinent medical literature, as well as the Veteran's medical record.  He concluded that the Lanoxin administered to the Veteran did not contribute to the death from Alzheimer's/Lewy Body disease, and that there was otherwise no relationship between the digitalis glycosides and Alzheimer's-Lewy Body disease. 

In an August 2001 statement, Dr. C. Boucher indicated that he had examined the Veteran in consultation in August 1992.  The Veteran had presented at that time with a history of atrial fibrillation with an excessively slow heart rate for a number of years as a result of Lanoxin therapy.  Dr. Boucher noted that during this time the Veteran demonstrated progressive Alzheimer's disease, from which he eventually died.  Dr. Boucher concluded that to the extent that abnormal cardiovascular function and performance accelerates Alzheimer's disease, it was likely that the slow heart rate related to the Lanoxin contributed to the accelerated course of the Alzheimer's disease in the Veteran. 

The Board in May 2004 requested an independent medical opinion in connection with the appellant's claim.  In a January 2005 opinion, Dr. J. Woolger responded to the May 2004 request.  She indicated that after reviewing the evidence on file, she believed that the Veteran's death had not been caused by treatment for service-connected disabilities, or by improper medical treatment by VA.  She acknowledged that his service-connected disorders included lumbar arthritis and varicose veins, and that he died as a result of Alzheimer's disease/Lewy Body disease.  Turning first to the claim that service-connected disorders played a role in the Veteran's death, Dr. Woolger noted that medical records for 1987 and thereafter showed that the Veteran was not reporting any adverse affects from his conservative therapy, and that there was no indication that he was using an excessive dose of Indocin.  She also noted that there was no evidence suggesting that Indocin had ever been associated with gastric carcinoma, and that the medical literature instead suggested that Indocin may actually inhibit gastric cancer cell growth.  She concluded that there was no evidence to support the contention that treatment for arthritis caused the Veteran's stomach cancer. 

With respect to the Veteran's use of Lanoxin, Dr. Woolger noted that Lanoxin was prescribed for his atrial flutter, and explained that Lanoxin was an appropriate medication to treat the condition.  She explained that Lanoxin treatment is usually long term, as in the Veteran's case, and that the standard dosage is from 0.125 milligrams to 0.5 milligrams per day, depending on desired response.  She noted that the Veteran's dosage fell within this range, and concluded that the dosage prescribed was within the appropriate standard of care.  Dr. Woolger noted that the Veteran was seen by a private cardiologist and by VA physicians for three years on Lanoxin, without complaining of any side affects due to Lanoxin.  She also pointed out the August 1992 VA treatment note in which the appellant reported that the Veteran had used Lanoxin at the same dosage for three years without experiencing prior episodes of bradycardia or other adverse effects.  She noted the second entry for August 1992 in which the appellant reported the absence of any change in heart rate following the cessation of Lanoxin. 

Dr. Woolger noted the Veteran's documented history of cardiac arrhythmias, with the later development of bradycardia.  She concluded, in light of the appellant's August 1992 communication as to the Veteran's unchanged pulse, that the Lanoxin was not responsible for the bradycardia.  She also concluded, from her review of the medical records, that the Veteran did not undergo a rapid progression of Alzheimer's disease, but rather underwent a course of progression exactly the same as one expected in the typical patient with Alzheimer's/Lewy body disease.  She also pointed out that there is no support in the medical literature for the contention that Lanoxin expedited the Alzheimer's/Lewy body disease process.  Dr. Woolger concluded that there was no evidence that the Veteran's use of Lanoxin contributed to death, or that the use of Indocin contributed to the development of gastric cancer. 

In an April 2005 statement, Dr. Boucher explained that he had reviewed certain medical records of the Veteran, and, again, believed that it was at least as likely as not that the Veteran's slow heart rate related to the use of Lanoxin contributed to the accelerated course of his fatal Alzheimer's disease. 

In an April 2005 affidavit, the appellant stated that she never made the communication recorded in August 1992 treatment notes concerning the Veteran's pulse rate, and that she could not have made the statement given that she did not know how to measure a pulse.

In a December 2005 decision the Board denied service connection for the cause of the Veteran's death and entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  In October 2008 the appellant submitted a claim to reopen the previously denied claim.  In connection with this claim she re-submitted copies of VA and private treatment records regarding the Veteran's death and submitted new argument with regard to her claim.  In July 2010 the Board reopened the claim based on the submission of new and material evidence and remanded the claim for a VA medical opinion to determine whether the Veteran's service-connected disabilities, to include varicose veins and arthritis of the lumbar spine, substantially or materially contributed to the cause of his death (e.g., hasted death or rendered him less capable of resisting the conditions that caused death).  

In response to the July 2010 Board remand a VA opinion was obtained in November 2010 from Dr. B. Freeman.  Dr. Freeman reviewed the claims file in detail and noted the appellant's assertions.  Dr. Freeman first indicated that there was no evidence that Indocin, or indomethacin the generic equivalent, causes the development of stomach cancer or any other malignancies.  Indocin is a commonly used drug and there is no association, let alone a causal one, between this drug or any of the drugs in its class (NSAIDs) and cancer.  Second, there is no evidence that bradycardia, whether as a result of the use of Lanoxin (digoxin) or other drugs, or other causes of heart block, leads to acceleration of dementia.  This applies to both Alzheimer's disease and Lewy Body disease.  Finally, there is no evidence that varicose veins exacerbate, cause, or are in any way linked to Lewy Body disease.

In Dr. Freeman's professional opinion, the appellant's claims strain credulity.  While the Board notes that the appellant believes her claims, the medical evidence does not support that the Veteran's service-connected disabilities substantially or materially contributed to the cause of his death.  Furthermore, Dr. Freeman opined that it was less likely than not that the Veteran's Alzheimer's disease, Lewy Body disease, and cerebral arteriosclerosis were related to his service.  Alzheimer's disease and Lewy Body disease are commonly occurring, sporadic conditions, as is cerebral arteriosclerosis.  While it is apparent that the Veteran's widow has a legal right to pursue this appeal, from a purely medical standpoint, Dr. Freeman wrote that he would consider this appeal to be frivolous.  It was, according to Dr. Freeman, without merit.  

In July 2011 the Board requested another medical opinion, noting that the November 2010 VA opinion only addressed the Veteran's use of Indocin and missed a step in the chain of causation.  Therefore another opinion was necessary and the examiner was asked to respond to seven specific questions.  In response to the July 2011 request, a VHA opinion was obtained from Dr. S. McIntosh in October 2011.  Dr. McIntosh indicated that she reviewed the provided medial records and performed a review of the relevant medical literature.  In referring to Lanoxin and Indocin, Dr. McIntosh noted that she used the generic medication names of digoxin and indomethacin respectively.  

Dr. McIntosh responded to the seven questions posed in the July 2011 opinion request as noted below:  

(a)  Whether the Indocin the Veteran was taking for his service-connected arthritis of the lumbar spine, in the dosage that he was taking, more likely, less likely, or at least as likely as not caused his stomach pains/gastroparesis?
The indomethacin was at least as likely as not to have caused his stomach pains.  Known adverse effects of indomethacin and other drugs in its class (NSAIDs) include dyspepsia and epigastric pain, which are experienced by 3 to 9 percent of patients.  It is highly unlikely that it caused gastroparesis.  Per my review of the medical records, it is not even certain the patient had gastroparesis - this is only listed as a possibility among several other possibilities considered by the admitting physician in September 1988 (Dr. B.) and I do not see that the diagnosis was ever confirmed.  This diagnosis would be confirmed by a gastric emptying study, which was no done.  If he did have gastroparesis, it is much more likely that it was caused by his diabetes, which is a leading cause of gastroparesis.  NSAIDs in general and indomethacin in particular are not known to cause gastroparesis.

(b)  Whether the stomach pains/gastroparesis more likely, less likely, or at least as likely as not caused the Veteran's in situ adenocarcinoma?

The stomach pains did not cause his adenocarcinoma.  It is possible that the pain itself was a symptom of the adenocarcinoma.  As stated above, it is not certain that the patient even had gastroparesis per the records available.  Regardless, gastroparesis is not known to contribute to adenocarcinoma.  As to whether the use of indomethacin could have led to his development of adenocarcinoma, this is also very unlikely.  NSAIDs are not known to contribute to gastric cancer risk; indeed, there is some evidence in the medical literature that NSAIDs may have a protective effect against gastric cancer.




(c) Whether the Veteran's increased heart palpitations were more likely, less likely, or at least as likely as not the result of his 70 percent gastric resection or the Veteran's service-connected varicose veins?

It is unlikely that the Veteran's heart palpitations (which were a manifestation of his atrial fibrillation/flutter) were caused by his gastric resection.  Atrial fibrillation and flutter can sometimes be acutely precipitated by surgery (4.1 to 12 percent of patients in observational studies have developed perioperative atrial fibrillation after non-cardiac surgery).  This usually happens within 3 days of surgery and does not persist beyond a few days, or at most a few weeks.  The Veteran's atrial fibrillation/flutter was diagnosed 7 months after surgery.  It is also unlikely the palpitations were related to the Veteran's varicose veins.  There is no known association between varicose veins and cardiac arrhythmias.  

(d) Whether the Veteran's Lanoxin more likely, less likely, or at least as likely as not accelerated his Alzheimer's/Lewy body Disease; or whether the Veteran's Lanoxin more likely, less likely, or at least as likely as not contributed materially to the Veteran's death?

It is unlikely that the Veteran's digoxin accelerated his Alzheimer's disease or Lewy body disease, and it is unlikely that it contributed materially to his death.  Please see my discussion in section (g) below.

(e) Whether the Veteran's varicose veins materially and substantially contributed to the Veteran's death?

The cause of the Veteran's death was dementia due to Alzheimer's disease and Lewy body disease.  Varicose veins are not associated at all with the development of these diseases.

(f) Whether the VA was negligent, careless, lacked proper skill, erred in judgment, or was otherwise at fault in prescribing the Veteran Indocin; and if so, whether such materially and substantially contributed to the Veteran's death?

In my opinion, the VA was not negligent, careless, or otherwise at fault in prescribing the Veteran indomethacin, and the indomethacin did not contribute to his death.  

The actual dose of indomethacin taken by the patient is unclear - primary medical records are not available for review, and letters form the patient's wife indicate "2.5 mg," which is not a prescribable dose (usual dose is 25 -50 mg 2 to 3 times per day).

The patient was subsequently discovered to have in situ gastric adenocarcinoma along the lesser curvature of the stomach on EGD and underwent a subtotal gastrectomy in November 1988, which was curative.  As stated above, NSAID medications (of which indomethacin is one) are not associated with the development of gastric cancer and may in fact be protective against gastric cancer.  

(g) Whether the VA was negligent, careless, lacked proper skill, erred in judgment, or was otherwise at fault in prescribing the Veteran's Lanoxin dosage at double the recommended amount; and it so, whether such materially and substantially contributed to the Veteran's death?

In my opinion, the VA was not negligent, careless, or at fault in prescribing the dose of digoxin that the patent took between 1989 and 1992.  The digoxin prescription did not contribute to his death.  

Per the manufacturer, the daily maintenance dose of digoxin for rate control of supraventricular arrhythmias is 0.125 - 0.5 mg daily.  It appears that the private physician (Dr. M.) who saw the patient [in June 1989] started him on digoxin 0.125 mg daily for atrial flutter (a supraventricular arrhythmia).  During subsequent follow up with his VA physician (Dr. W.), the patient was prescribed 0.25 mg daily.  This is not a "mis-prescription", as the prescribed dosage falls within the approved dosage range for the drug.  Nor was the 0.125 mg dose "recommended" by Dr. M.: his letter to the VA physician just notes that he started the patient on this dose.  During the subsequent 3 years that the patient was on the 0.25 mg dose of digoxin, there is nothing in the medical record to indicate that he was suffering from digoxin toxicity.  Clinic chart notes from December 1989 through August 1992 indicate that he offered no complaints that would relate to symptomatic bradycardia or digoxin toxicity on his multiple clinic visits.  No record of pulse at these clinic visits is available.

Nursing notes from June 1992-August (when pt received nurse-administered B12 shot) record pulse between 40 and 60.  He was apparently seen at Massachusetts General Hospital [MGH] in the summer of 1992 where his HR was noted to be 44.  The reason for admission/evaluation at MGH is unclear, but VA clinic notes of telephone conversation with patient's wife indicate he had been having about a week of lethargy.  The digoxin was apparently stopped at that time.  Pulses on subsequent nurse visits for injection are recorded between 60 and 80s.

The available records indicate a progressive decline in mental and functional status starting about 5 years before his admission to long-term care in 1993.  The records do not indicate any change or improvement in his functional and cognitive decline after the digoxin was stopped.  The patient was given a diagnosis of dementia of Alzheimer's type prior to admission to VA long term care in March of 1993.  Autopsy after his death in October 1993 gave pathological diagnoses of Alzheimer's type dementia and Lewy body disease (which can often coexist).  His trajectory decline (several years, with acceleration in the last year of life) is completely consistent with the usual course of disease for Alzheimer's disease and Lewy body disease.  While there are small-scale observational studies in the medical literature that suggest that severe bradycardia can cause cognitive dysfunction (due to cerebral hypoperfusion) and correction of the bradycardia often results in improved cognitive function, there is nothing in the literature to suggest that digoxin or bradycardia contribute to the onset or progression of Alzheimer's disease or Lewy body disease.  

In a November 2011 statement, the appellant refuted the October 2011 opinions from Dr. McIntosh.  Significantly, the appellant wrote that regarding questions (a) and (b) about the Indocin taken for the service connected arthritis disability, from November 1987 until October 1988 the Veteran was prescribed Indocin 2.5 mg caps by a VA doctor, Dr. Wolfe.  During this time the Veteran was never monitored for any side effects to this drug.  When the Veteran went to see Dr. Mast, his primary care physician, Dr. Mast immediately questioned the dosage and length of time on Indocin without any active monitoring.  The Veteran was referred to Dr. Condon and Dr. Breen from New England Deaconess Hospital, Boston.  The appellant attached progress notes dated from September 1988 and a notebook entry she made in September 1988.  Dr. Conlon and Dr. Breen examined the Veteran and told the Veteran that he had gastric paresis from taking the Indocin.  The appellant also submitted the Geriatric Drug Review for Indocin with the relevant warnings highlighted.  

With regard to questions (c), (d), (e), and (f) the appellant wrote that Dr. Mast referred the Veteran to Dr. R. Tompkins, a surgeon at Massachusetts General Hospital, Boston.  Dr. Tompkins consulted with Dr. Mast and the Veteran was told that the Indocin dosage had led to the stomach gastric paresis and that the Veteran needed to have surgery.  With regard to question (c) when Dr. McIntosh suggested that the Veteran was not diagnosed within three days of surgery for atrial fibrillation then there could not be a link to his 70 percent gastric resection surgery, the appellant wrote that after the surgery the Veteran went home.  The appellant contended that it was just as likely that the Veteran's heart problems began immediately after the service but that he was not checked for it.  He lost his appetite, was not feeling well, and was very lethargic and tired most of the time.  The appellant wrote that the Veteran did not return to the doctor because he did not know that he should.  This was in 1988 and the Veteran never liked to "cause a stir" and his health declined.  When the Veteran did return to the doctor he was told about his heart problem.  Dr. Boucher told the Veteran that the stomach removal surgery was such a shock to his already compromised system that this resulted in atrial fibrillation/heart problems.

Regarding question (g), the appellant wrote that Dr. McIntosh's October 2011 opinion contained several inaccuracies and erroneous conclusions.  The VA doctor, Dr. Wolfe, never fully examined the Veteran during his time as his assigned primary care physician.  The reason the Veteran went to see Dr. Wolfe was because he could not afford his prescriptions and was told that if he went to the VA they would rewrite the Veteran's private prescriptions and the Veteran could get his medicine through the VA for free because he was a service-connected disabled veteran.  According to the appellant, Dr. Wolfe never took a big interest in the Veteran.  The appointments would literally last 5 minutes.  Dr. Wolfe asked:  "How you feeling?" and the Veteran would say "pretty good but I am tired all the time."  Then Dr. Wolfe would refill his prescription.  This was the way VA operated in 1988 and no one questioned it.  The appellant wrote that Dr. McIntosh wrote that there were "no complaints that would relate to the Lanoxin toxicity from the Veteran to Dr. Wolfe."  The appellant contends that this is very misleading and untrue.  According to the appellant, Dr. Wolfe never examined the Veteran concerning any side effects of the medication; no blood tests, no cardio exams, no lab tests, no x-rays, no stress tests, no EKG's, no tests whatsoever.  The appellant also noted that Dr. McIntosh wrote that "there is no record of pulse from these clinic visits" and indicated that this was most likely because the Veteran's vitals were not taken.

Regarding question (g) the appellant wrote that Dr. McIntosh inferred that the dosage of 0.125 mg daily prescribed by Dr. Mast was only recommended and that Dr. Wolfe prescribed 0.25 mg during a subsequent visit.  This, according to the appellant, was untrue.  The appellant wrote that Dr. Wolfe never intentionally changed the dosage, it was a mistake.  He did not even realize the mistake until she called his office in August 1992 and told him.  

The appellant continued that she was angry with how VA had handled her claim.  During her September 2001 personal hearing with the RO she was told that all she would need was a letter from the Veteran's cardiologist with his professional opinion that the Lanoxin therapy likely contributed to the accelerated course to his death.  During that hearing the issue of the Indocin prescription leading to the stomach removal was not questioned.  According to the appellant, VA indicated that they understood and implied they agreed with that part of the claim.  The only remaining issue was an opinion regarding the Lanoxin link and she submitted the requested opinion by correspondence from Dr. Boucher dated in August 2001 and April 2005.  

The appellant wrote that Dr. McIntosh quoted the acceptable dosage guidelines when she dismissed the appellant's claim.  What Dr. McIntosh failed to note was that the Veteran was elderly and in poor health due to treatment of his service-connected disabilities.  He already had these two strikes against him.  The prescription mistakes and the lack of follow-up care by Dr. Wolfe (regarding the prescribed medications) directly contributed to the Veteran's death.  The appellant also wrote that what is acceptable VA standards of care today are quite different than what they were from 1987 to 1992 when the Veteran was treated by VA.      


Analysis

1.  Service connection for the cause of the Veteran's death 

Applicable law provides that service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . Service incurrence of a malignant tumor or cardiovascular-renal disease during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) . Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 . 

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) . 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4) . 

The Veteran died from Alzheimer's/Lewy body disease.  The Board notes that while the death certificate lists only Alzheimer's disease, that document was prepared before the autopsy.  The autopsy results suggested the presence of Lewy body disease, a disorder of the same type as Alzheimer's disease, and Dr. Woolger essentially indicated that the Veteran died from one or the other. 

The appellant does not contend that the Alzheimer's/Lewy body disease originated in service or within one year of his discharge therefrom.  Rather, she argues that his service-connected disorders caused or contributed to his death.  With respect to his service-connected arthritis, her theory of entitlement is as follows: The Veteran's use of Indocin led to the development of stomach cancer, leading to the need for a gastrectomy, resulting in the development of arrhythmia, leading to the Lanoxin prescription which resulted in bradycardia, leading to the acceleration of the Veteran's fatal Alzheimer's/Lewy body disease.  As to the varicose vein disorder, she appears to argue that because the disorder affects circulation, and because she believes that Lewy body disorder also affects the veins, varicose veins must have somehow caused or worsened the disorder that led to death. 

The Board initially notes that service treatment records are negative for any evidence of Alzheimer's/Lewy body disease, stomach cancer, or any arrhythmia.  There is no evidence of any of these disorders until decades after service.  Significantly, an upper gastrointestinal series in May 1947 was negative for any abnormalities, despite earlier suggestions of a stomach condition in the Veteran.  Nor is there any medical evidence suggesting a link between Alzheimer's/Lewy body disease, stomach cancer, or a heart arrhythmia disorder and service. 

The medical records show that the Veteran was using Indocin until October 1988, when he reported the recent finding of a stomach disorder.  The treatment records do not suggest that the Indocin was responsible for the Veteran's stomach disorder, instead noting that the etiology was unclear.  The records do not address the etiology of his stomach cancer.  Dr. Boucher's opinions also fail to address the etiology of the Veteran's stomach cancer.  The appellant in an October 2000 statement indicated that a Dr. Breen told her that the use of Indocin exacerbated the stomach cancer.  The Board points out, however, that as a lay person, her account of what Dr. Breen purportedly said, filtered through the sensibilities of a layperson, does not constitute competent medical evidence.  See Robinette  v. Brown, 8 Vet. App. 69   (1995). 

The only medical opinions to address whether the Veteran's use of Indocin is related in any manner to the development of stomach cancer (and the resulting gastrectomy), namely those opinions from Dr. Woolger, Dr. Freeman, and Dr. McIntosh are against the claim.  All three doctors specifically noted that the medical literature did not support the existence of such a connection.  The webpage article submitted by the appellant only provides a dosage suggestion for elderly patients. Dr. Woolger, Dr. Freeman, and Dr. McIntosh found no evidence suggesting that the Veteran's dosage of Indocin was either outside the appropriate dosage, or otherwise causing any side affects. 

In short, the only opinion suggesting a relationship between the Veteran's service-connected arthritis and his stomach cancer is that of the appellant and her representative.  However, as both are laypersons, their opinions do not constitute competent evidence with respect to medical causation. Espiritu v. Derwinski, 2 Vet. App. 492   (1992); 38 C.F.R. § 3.159(a)(1).

With respect to the Veteran's varicose veins, the record is devoid of any medical opinion supportive of the appellant's claim.  Dr. Boucher did not address the impact of varicose veins on the Veteran's demise, and the appellant testified that she has not brought the matter up with any physician.  The opinions from Dr. Woolger, Dr. Freeman, and Dr. McIntosh do not support her claim.  Significantly, Dr. McIntosh specifically wrote that varicose veins are not associated at all with the development of the Veteran's Alzheimer's/Lewy body disease.  The Board notes that at one point the appellant argued that the autopsy included findings of vascular abnormalities, implying that varicose veins played a role in death.  The autopsy report did not, the Board points out, include an opinion as to which, if any, of the anatomical findings noted in the report caused or contributed to the Veteran's death. 

In essence, the only evidence supportive of the appellant's contention that varicose vein disability caused or contributed to the Veteran's death consists of the lay statements of the appellant and her representative.  As already discussed, they are not competent to opine as to medical causation. Id.  

In sum, there is no evidence of Alzheimer's/Lewy body disease, stomach cancer, or arrhythmia in service or for decades thereafter.  There is also no competent evidence linking any of those disorders to service.  Finally, the preponderance of the competent evidence is against finding that the Veteran's service-connected disorders in any manner caused or contributed substantially and materially to his death.  Consequently the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990).  Her claim is denied. 
2. 
Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151  

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The appellant's current claim was received in October 2008.  As such, the claim will be evaluated under the amended criteria for such claims filed after October 1997.  When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151.
In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability or death claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

The appellant essentially contends that the Veteran's death from Alzheimer's/Lewy body disease was hastened by his use of Lanoxin at the 0.25 milligram strength for three years.  She argues that VA physicians were responsible for prescribing Lanoxin at that dosage level, that the dosage was too high because Dr. Mast had instructed Dr. Wolfe to prescribe Lanoxin at the 0.125 milligram strength.  She argues further that VA physicians did not properly monitor the Veteran during the three years, allowing bradycardia, and/or other side effects to persist.  She contends that Dr. Mast believed the prolonged use of Lanoxin in the Veteran's case could have caused his memory problems, suggesting that the Lanoxin may have played a role in the fatal dementia disorder itself. 

To the extent the appellant argues that the use of Indocin prescribed by VA contributed in some manner to the development of stomach cancer and the need for a gastrectomy, as discussed in the previous section, the only competent medical evidence addressing the impact of Indocin on the Veteran's stomach cancer is not supportive of the instant claim.  For the reasons discussed in the previous section, the Board concludes that the Veteran's use of Indocin was unrelated to the development of stomach cancer, and to the sequence of events following the diagnosis of cancer. 

Turning to the appellant's primary contention, the record shows the Veteran was placed on Lanoxin around June 1989 by Dr. Mast.  Contrary to the appellant's understanding, Dr. Mast did not instruct Dr. Wolfe to continue Lanoxin at the 0.125 milligram strength.  Rather, Dr. Mast indicated only that he had started the Veteran at that strength. Dr. Wolfe thereafter prescribed Lanoxin at the 0.25 milligram strength, which continued for the next three years.  While it is possible that Dr. Wolfe prescribed the stronger dose by mistake, there is nothing in the record, aside from the speculation of the appellant and her representative, suggesting that the increased dosage was the result of anything other than Dr. Wolfe's professional medical opinion as to the appropriate dosage level for the Veteran.  Nor is there any indication that the prescription was made without the Veteran's informed consent.  Dr. Mast did not specifically advise against a dosage higher than 0.125 milligrams, and the pamphlet submitted by the appellant (assuming it was prepared by a person with medical expertise) only suggests caution when prescribing a daily dose greater than 0.125 milligrams in the elderly.  Dr. Woolger and Dr. McIntosh explained that an appropriate dose range for Lanoxin is between 0.125 and 0.5 milligrams. 

Even assuming that Dr. Wolfe mistakenly prescribed a higher dose of Lanoxin than intended, the prescribed dose was within the appropriate dosage range, and Dr. Woolger and Dr. McIntosh specifically concluded that the prescribed strength in the Veteran's case was within the appropriate standard of care.  No physician (or submitted informational pamphlet) has suggested otherwise, including Dr. Boucher. 

The appellant also contends that improper monitoring of the Veteran led to a delayed discovery of his intolerance to the drug.  The Board points out, however, that while she explains that symptoms such as fatigue and weakness during the three years should have alerted his VA physicians to Lanoxin intolerance, medicine clinic records show no such complaints by the Veteran, and both Dr. Woolger and Dr. McIntosh, in their professional review of the claims files, did not find any complaints suggestive of side effects from the Lanoxin.  Although Dr. Boucher stated that the Veteran had a history of an excessively slow heart rate for a number of years as a result of Lanoxin therapy, he clearly based his statement on history provided by the appellant and/or Veteran, given that he apparently saw the Veteran only once for a consultation.  The contemporary medical records on file do not support the allegation that the bradycardia existed for "years." See Reonal v. Brown, 5 Vet. App. 458, 460   (1993) (medical opinion premised upon an unsubstantiated account is of no probative value). 

The appellant's representative argues that the Veteran's pulse should have been monitored more frequently.  Private medical records show that by June 1992 the Veteran was bradycardic.  VA treatment records as late as September 1991 showed that his pulse rate was 70 beats.  While his bradycardia clearly developed at some point between September 1991 and June 1992, none of the records prior to June 1992 actually document a slowed pulse rate.  The Board again points out that both Dr. Woolger and Dr. McIntosh's review of the record, including any reported complaints for the period between September 1991 and June 1992, did not reveal any evidence suggestive of Lanoxin side effects. 

In short, there is no competent evidence that the Veteran's Lanoxin was prescribed at an inappropriate strength, or that he was improperly monitored while on Lanoxin. 

The Board notes that Dr. Woolger believed that Lanoxin was not the underlying cause of the bradycardia.  Her opinion is undercut to some extent by private medical records submitted in April 2005 showing that about one week after discontinuing Lanoxin, the Veteran's pulse rate rose to more than 60 beats, and never went below 60 beats at any subsequent point.  The Board points out, however, that Dr. Woolger also based her opinion on review of medical literature which was silent for any suggestion of a link between Lanoxin and progression of Alzheimer's/Lewy body disease.  This opinion is somewhat supported by the May 2001 VA opinion. 

In contrast, Dr. Boucher merely stated, without rationale, that bradycardia from the Lanoxin use hastened the progression of the fatal Alzheimer's disease.  The Board finds that Dr. Woolger and Dr. McIntosh's opinions are of greater probative value than those of Dr. Boucher, given that they are based, at least in part, on medical research.  Moreover, both Dr. Woolger and Dr. McIntosh essentially concluded that the pace of deterioration from Alzheimer's/Lewy body disease in the Veteran did not suggest any hastening process was involved. 

In any event, even if the Veteran's Lanoxin resulted in bradycardia, and in turn hastened the progression of Alzheimer's/Lewy body disease, the evidence must show not only that the VA medical treatment caused death, but that the proximate cause of death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical treatment; or an event not reasonably foreseeable.  Dr. Boucher did not suggest that the slowed heartbeat arose from any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The appellant's own literature suggests that bradycardia is a reasonably foreseeable event.  There consequently is no basis for granting the appellant's claim under 38 U.S.C.A. § 1151  on the theory that bradycardia from Lanoxin use caused or contributed to the Veteran's death. 

The appellant also argues that Dr. Mast's statements to her raised the possibility that the Veteran's impaired cognitive functioning was related to Lanoxin use, suggesting a more direct role of the Lanoxin in the development of Alzheimer's/Lewy body disease.  The Board again points out that her account of what Dr. Mast purportedly said, filtered as it is through her sensibilities as a layperson, does not constitute competent medical evidence. Robinette.  In any event, the treatment records on file show that the Veteran actually dated the onset of his cognitive impairment to the period before Lanoxin was first administered, and the appellant admits that Dr. Mast was unaware of the existence of Alzheimer's/Lewy body disease when he purportedly made the statement.  The appellant does not contend that Dr. Mast suggested that any cognitive impairment from Lanoxin use prescribed by VA arose from any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

The Board recognizes the obvious sincerity of the appellant's belief in the merits of her claim.  Nevertheless, unsupported by medical evidence, a claimant's personal belief, however sincere, cannot form a factual basis for granting a claim requiring medical determinations.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In sum, the evidence as a whole does not demonstrate that the Veteran's Lanoxin was prescribed by VA at an inappropriate strength, that he was improperly monitored while on Lanoxin, or that any cognitive impairment or bradycardia which may have arisen from Lanoxin use arose from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or an event not reasonably foreseeable.  The Board consequently finds that the preponderance of the evidence is against the appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 . 38 U.S.C.A. § 5107 ; Gilbert.  Her claim is accordingly denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in November 2008.  Subsequently, in July 2009 correspondence the appellant was given adequate Dingess notice and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board notes that the appellant, unfortunately, received inadequate notice with regard to the requirements under Hupp.  Specifically, neither the November 2008 nor the July 2009 letters include a statement of the conditions for which the Veteran was service connected at the time of his death.  However, the record reflects that the purpose of the notice was not frustrated.  As evidenced above, it is obvious that the appellant is aware of the conditions for which the Veteran was service connected at the time of his death as she has demonstrated this knowledge in several submitted statements.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained adequate medical opinions as to the etiology of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER


Service connection for the cause of the Veteran's death is denied. 

DIC benefits under the provisions of 38 U.S.C.A. § 1151  are denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


